Citation Nr: 0727839	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).


FINDINGS OF FACT

1.  In April 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  The medical evidence of record does not show that the 
veteran's currently diagnosed right knee disorder is related 
to military service.

3.  The medical evidence of record does not show that the 
veteran's currently diagnosed right hip disorder is related 
to military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for PTSD, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).

2.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A bilateral hip disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

In April 2001, the veteran filed a claim for service 
connection for PTSD.  By a rating decision dated in May 2002, 
the issue of entitlement to service connection for PTSD was 
denied.  The veteran perfected an appeal to this issue in 
January 2004.  In a statement received in April 2007, the 
veteran stated that he wished to withdraw the issue of 
entitlement to service connection for PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to the issue of entitlement to 
service connection for PTSD.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to the issue of entitlement to 
service connection for PTSD.  As such, the Board finds that 
the veteran has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for PTSD, and it is dismissed.

Right Knee and Bilateral Hips

With respect to the veteran's claims for entitlement to 
service connection for a right knee disorder and a bilateral 
hip disorder, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication, a letter dated in June 2001 satisfied 
the duty to notify provisions.  An additional letter was also 
provided to the veteran in March 2006.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records and VA medical 
treatment records have been obtained.  VA examinations have 
not been accorded the veteran, because there is no evidence 
that the veteran had a knee disorder or a hip disorder during 
military service.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a knee or hip disorder.  
While the veteran was treated for a right-sided complaint on 
June 17, 1971, x-ray examination was negative and the veteran 
was discharged to duty.

After separation from military service, a November 1999 VA 
outpatient medical report noted that the veteran complained 
of right knee pain for the previous month.

Multiple August 2000 VA outpatient medical reports stated 
that the veteran complained of right hip pain.  X-ray 
examination of the veteran's right hip gave an impression of 
mild osteoarthritis.  The assessments included right 
sciatica.  The medical evidence of record shows that various 
right hip disorders have been consistently diagnosed since 
August 2000.

In an October 2000 VA outpatient medical report, the veteran 
complained of right hip pain with radiation down to the right 
knee.  He stated that the pain began in late July 2000.

In a March 2001 VA outpatient medical report, the veteran 
complained of right knee pain and swelling.  After physical 
examination, the impression was probable right knee 
degenerative joint disease with effusion.  The medical 
evidence of record shows that various right knee disorders 
have been consistently diagnosed since March 2001.

In an August 2002 VA outpatient medical report, the veteran 
stated that his right knee pain had been present for 
approximately 2 years.

In the transcript of an April 2007 hearing before the Board, 
the veteran stated that he injured his right knee during 
active service at Fort Benning, Georgia on June 9, 1971.  He 
stated that the injury was the result of a bad landing during 
an airborne parachute jump.  The veteran stated that he 
thought was seen a second time for his right knee after the 
next parachute jump.  He reported that his knee "hurt for a 
while but . . . it finally [went] away."  The veteran stated 
that he believed his right hip disorder was related to his 5 
parachute jumps during active service.  He reported that no 
doctor had ever told him that his hip disorder was related to 
military service.  The veteran could not recall any injury or 
trauma to his hips during military service.

The medical evidence of record does not show that the 
veteran's currently diagnosed right knee and right hip 
disorders are related to military service.  The Board notes 
that the veteran's service medical records indicate that he 
was seen for a right-sided complaint on June 17, 1971, 
approximately a week after he claimed he injured his right 
knee.  While the nature of the right-sided complaint is 
illegible, x-ray examination was negative and the veteran was 
released to duty.  Accordingly, even if the June 17, 1971 
service medical report was for a right knee complaint, the 
veteran's service medical records are negative for any 
diagnoses of knee and hip disorders.  While the veteran has 
current diagnoses of a right knee disorder and a right hip 
disorder, there is no medical evidence of record that they 
existed prior to 2000, over 25 years after separation from 
active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back disorder).  
Additionally, there is no medical evidence of record relating 
any knee or hip disorder to military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed right knee and right hip 
disorders are related to military service.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veteran is not competent to make a 
determination that his currently diagnosed right knee and 
right hip disorders are related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is 
no competent evidence of record that relates the veteran's 
currently diagnosed right knee disorder and right hip 
disorder to military service.  As such, service connection 
for a right knee disorder and a bilateral hip disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
evidence of record that relates the veteran's currently 
diagnosed right knee disorder and right hip disorder to 
military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for PTSD is 
dismissed.

Service connection for a right knee disorder is denied.

Service connection for a bilateral hip disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


